Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Amendment to Claim 1 is acknowledged.
Cancelation of Claims 3, 4, 8 and 9 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuhgo Maruta, attorney for the Applicant, on 08/24/2022

The application has been amended as follows: 
Claim 1 will now read:

1	A staple reinforcement for a surgical stapler, comprising: 
a fabric layer containing a bioabsorbable material; and 
a sponge layer consisting of at least one water-soluble polymer selected from the group consisting of hydroxypropyl methylcellulose and sodium alginate, 
the fabric layer and the sponge layer being integrally laminated, 
the sponge layer being on a side that is configured to adhere to a surface of the surgical stapler where the staple reinforcement is attached to the surgical stapler, and 
the sponge layer being a freeze-dried product.


Allowable Subject Matter
Claims 1, 2, 5 to 7 and 10 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed staple reinforcement for a surgical stapler, comprising: 
a fabric layer containing a bioabsorbable material; and 
a sponge layer consisting of at least one water soluble polymer selected from the group consisting of hydroxypropyl methylcellulose and sodium alginate, 
the fabric layer and the sponge layer being integrally laminated, 
the sponge layer being on a side that is configured to adhere to a surface of the surgical stapler where the staple reinforcement is attached to the surgical stapler, and 
the sponge layer being a freeze-dried product.

The term “sponge” in the specification, Paragraph 0016, was defined as a structure having many voids, also it is indicated that it easily absorbs moisture, the Examiner thinks that the term “foam” could be considered a close synonym.
The limitation “integrally laminated” in the specification, Paragraph 0022, means that the fabric layer and the sponge layer are joined to each other to the extent that the layers are less likely to separate from each other even when force is applied. 

The most similar art of record would probably be Harris (US 2017/0055986) used on the last Office Action and several other that share similar disclosure; As discussed on the action mailed on 04/21/2022, Harris discloses:
A staple reinforcement for a surgical stapler made of a fabric layer containing a bioabsorbable material and a sponge layer made of a water-soluble polymer, 
the fabric layer and the sponge layer being integrally laminated, 
the sponge layer being on a side that is configured to adhere to a surface of the surgical stapler where the staple reinforcement is attached to the surgical stapler, and 
the sponge layer being a freeze-dried product, but the sponge does not consist of at least one selected from the group consisting of hydroxypropyl methylcellulose and sodium alginate, but of Oxidized Regenerated Cellulose (OCR) and other materials. 
Other references such as Schmid (US 2014/0224857) and Gonzalez (US 2016/0345976) disclose the use sodium alginate as a foam, but comprising multiple other elements, such as OCR and CaCL. Other references mention the use of hydroxypropyl methylcellulose or sodium alginate as adhesives, as membranes acting as MMP inhibitors, as layers for surgical staplers. But no reference on the record disclose the staple reinforcement for a surgical stapler as claimed.
The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731